705 N.W.2d 28 (2005)
474 Mich. 880-89
People
v.
Harrington.
No. 129652.
Supreme Court of Michigan.
October 12, 2005.
Application for Leave to Appeal.
SC: 129652, COA: 265614.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 6, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion for stay of proceedings is DENIED.